IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE


ROBERT EDMONDSON,

            Plaintiff/Appellee,
                                   )
                                   )                   FILED
                                   ) Davidson Circuit No. 96C-4092
                                   )                    January 14, 1999
VS.                                ) Appeal No. 01A01-9802-CV-00097
                                   )                   Cecil W. Crowson
MARCUS P. SOLOMON and              )                  Appellate Court Clerk
BRENDA SOLOMON, and                )
                                   )
HAULERS INSURANCE COMPANY,         )
INC.,                              )
                                   )
            Defendant/Appellant.   )


          APPEAL FROM THE CIRCUIT COURT OF DAVIDSON COUNTY
                      AT NASHVILLE, TENNESSEE
               THE HONORABLE WALTER C. KURTZ, JUDGE




CYNTHIA D. PLYMIRE
ORTALE, KELLEY, HERBERT & CRAWFORD, LLP
Nashville, Tennessee
Attorney for Appellant



SARA STEIN
Nashville
Attorney for Appellee




AFFIRMED




                                                     ALAN E. HIGHERS, J.



CONCUR:

W. FRANK CRAWFORD, P.J., W.S.

DAVID R. FARMER, J.
        Defendant Haulers Insurance (“Haulers” or “Appellant”), appeals the trial court’s denial of Haulers’

Motion for Partial Summary Judgment seeking a setoff against the total amount of uninsured motorists

coverage due under the Haulers policy, for disability amounts paid to Plaintiff, Robert Edmondson

(“Edmondson” or “Appellee”), by his employer and under a disability policy.



                                 I. Factual and Procedural History



        ThePlaintiff, Robert Edmondson, and the Defendants, MarcusP. Solomonand BrendaSolom were
                                                                                           on,

involved in an automobile accident on February 12, 1996, in Nashville, Davidson County, Tennessee. At the

time of the accident, Edmondson was insured by a policy of insurance with Haulers Insurance Company, Inc.

with $25,000 in uninsured/underinsured motorist coverage.



        Following the accident, Edmondson received $5,054.30 in Accident and Sickness benefits from his

employer pursuant to his employment contract, and $3,253.33 under an additional disability insurance policy.



        Plaintiff filed an action against Defendants Solomon and Haulers seeking damages arising from

injuries in the accident. On October 20, 1997, Haulers filed a Motion for Partial Summary Judgment seeking

a setoff against the total amount of uninsured motorists coverage due under the Haulers’ policy for disability

amounts paid by Edmondson’s employer and under a disability policy of insurance. In support of thismotion,

Haulers relied on the following policy provisions:

                 B. The limit of liability shall be reduced by all sums:
                   2. Paid or payable because of the “bodily injury” under        any of the
                 following or sim law:
                                   ilar
                       a. Workers’ compensation law; or
                       b. Disability benefits law.

                 F. We will not pay for any elem of loss if a person is
                                                 ent                           entitled to
                 receive payment for the same element of loss           under any of the
                 following or sim law:
                                   ilar
                     1. Workers’ compensation law; or
                     2. Disability benefits law.

Thus, Haulers argued that its $25,000.00 limit of liability should be reduced by the $8,307.63 disability

payments already received by Edmondson from other sources.



        Edmondson filed a response in opposition to this motion. Edmondson argued that the exclusionary

                                                      2
language in the policy specifically refers to benefits paid under workers’ compensation law, disability benefits

law or sim law. It was Edmondson’s contention that the Haulers policy refers to benefits created by
          ilar

legislative enactment, suchasSocial Securitydisability or workers’ compensation andtherefore does not refer

to the type of benefits Edmondson received because his benefits were paid by operation of contract and not

operation of law.



        Following argum of counsel, the Fifth C
                       ent                     ircuit for Davidson County entered an Order denying

Haulers’ Motion for Partial SummaryJudgment. On January 16, 1998 Haulers filed a Motion for an Interlocutory

Appeal for determination of the issue of setoff. This motion was denied on January 21, 1998.



        An Agreed Judgment Order was filed in favor of Edmondson against the unnamed Defendant Haulers

in theamount of $25,000.00and dismissingthecaseagainst the Solomons on January 29, 1998. Haulersthen

paid to Edmondsonthejudgm am
                         ent ount with the exception of the disputed $8,307.63, which waspaid directly

into the Court pending this Court’s decision on appeal.



                                 II. Setoff Under the Haulers Policy



        Appellant contends that the trial court erred in not allowing Haulers, pursuant to its policy provisions,

to reduce its limit of liability for disability benefits paid to Edmondson by other sources.



        Haulers contends that the clear intent of the limiting provisions is to allow setoff against uninsured

motorist coverage for payments already paid by other sources. Edmondson argues that the word “law” is not

ambiguous. It refers tobenefits createdbylegislativeenactment, suchasSocial Security disability or workers’

compensation. The benefits paid to Edmondson were paid pursuant to contract and not due to any legislative

enactment.



        Contracts of insurance are to be interpreted like other contracts. That is, they should be construed

according to the usual, natural, and ordinarymeaning of thelanguage employed. American National Property

and Cas. Co. v. Gray, 803 S.W.2d 693, 696 (Tenn. App.1990). The ordinary meaning of “workers’

compensation law” or “disability benefits law” would encompass workers’ compensation or disability benefits

                                                        3
paid by operation of law. Haulers wants this Court to extend the meaning of these terms to include benefits

paid by operation of contract. This Court is of the opinion that the terms used are clear and should be given

their ordinary meaning.



        This case bears some similarity to Elsner v. Walker, 879 S.W.2d 852, (Tenn. App. 1994). In Elsner,

the UninsuredMotorists policy provided that “thelimit of liability shall be reduced by all sum paid because of
                                                                                              s

bodily injury or property damage by or on behalf of persons or organizations who may be legally responsible.”

The insurer sought asetoff for medical insurance coverage provided to the plaintiffs by their medical insurance

carrier. The court interpreted the language “persons or organizations whomaybelegallyresponsible” to mean

exactly what it said and nothing m The Court noted that nowhere in the policy is there an explicit, plain
                                  ore.

statement that [the insurer’s] liability will be reduced by sum paid by an insured’s m
                                                               s                      edical insurance carrier.

If the insurer had intended that they beentitledto areductionfor payments of aninsured’smedical insurance,

it could have included such a provision. Id. at 854.



        In the Elsner case the insurer sought to have the court, in essence, nullify the qualifying term “by or

on behalf of persons or organizations who may be legally responsible” and allow setoff for benefits paid

by other sources. In the case before this Court, Haulersseeks tohave thiscourt nullify the word“law” from the

clause and allow setoff for benefits paid by other sources. Haulers’ argument only can be that the policy

language is unclear and should be sufficiently inclusive to cover setoff for benefits paid by operation of

contract, even though not specifically stated in the policy.



        An “ambiguity” in a contract or insurance policy is doubt or uncertainty arising from the possibility of

the sam language beingfairly understoodin more ways thanone. NSADBABenefit Plan, Inc. v. Connecticut
       e

General Life Ins. Co., 968 S.W.2d 791 (Tenn. App. 1997). This Court does not find the terms “workers’

compensation law” or “disability benefits law” to be ambiguous. The rule of strict construction does not

authorize a perversion of language, or the exercise of inventive powers for the purpose of creating an

ambiguity where none exists. Conley v. Pacific Mutual Life. Ins. Co. of California, 8 Tenn. App. 405 (1928).



        Even if this Court were to find that the language used was ambiguous, Haulers’ argument would not

have merit. Tennessee law is well settled that any ambiguity in contracts, including insurance contracts, must

                                                       4
be construed in favor of the insured. Elsner at 854. See also Allstate Ins. Co. v. Watts, 811 S.W.2d 883

(Tenn. 1991) (exceptions, exclusions and limitations in policies must be construed against the insurer and in

favor of the insured); U.S. Fidelity & Guar. Co. v. Murray Ohio Mfg. Co., 693 F. Supp. 617, 620 (M.D. Tenn.

1988) (exclusion clauses must be strictly construed in a manner most favorable to the insured).



         An insurer may limit risk or coverage as it deem best. Horace Mann Mut. Ins. Co. v. Burrow, 373
                                                         s

S.W 469 (Tenn. 1963). Under Tennessee’s uninsured motorist statutes and the comm law, insurers may
   .2d                                                                          on

include offsets which are designed to avoid duplication of insurance and other benefits. See Tenn. Code Ann.

§56-7-1205. This Court does not in any way seek to abridge Haulers’ right to create such an exclusion

reducing its liability by sumspaid pursuant to law, contract and/or any other sources. However,thisCourt holds

that Haulers did not create such a broad exclusion in the policy at issue here. Insureds should not have to

consult a long line of cases or consult law review articles or treatises to determine the meaning of policy

language. Elsner at 855. If the limitation contended by Haulers is to be part of the contract, it m be clearly
                                                                                                   ust

written into the policy.



         The ordinary meaning of the terms used in this policy allows Haulers an offset only for disability and

workerscompensation benefits paid pursuant to law. Under the language of the uninsured motorist coverage

limitation, we find no limitation or setoff available toHaulersfordisability or workerscompensation benefits paid

to Edmondson pursuant to his employment contract and/or his own disability insurance policy. For the

foregoing reasons, the trial court did not err in denying Haulers’ Motion for Partial Summary Judgment.



                                               III. Conclusion



         The judgment of the trial court is hereby affirmed. Costs of this appeal are taxed to Appellant, for which

execution may issue if necessary.




                                                                      HIGHERS, J.


CONCUR:



                                                        5
CRAWFORD, P.J., W.S.




FARMER, J.




                       6